DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Garth Richmond (Reg. No. 43044) on January 6, 2022.

The application has been amended as follows:
12.	 (Currently amended)  A method, comprising:
	creating, at a first inter-bus hub in a hierarchical data bus system, a partitioned log comprising a first partition and a second partition, wherein the first inter-bus hub is coupled to a first data bus residing in a first segment and to a second data bus residing in a second segment, wherein at least one of the first data bus, the second data bus, or the first inter-bus hub comprises a Data Movement as a Platform (DMaaP) system;
	filtering, by the first inter-bus hub based on at least one set of rules, first streams of records of the first segment to aggregate first data from the first data bus, 
	storing, by the first inter-bus hub, the first data in the first partition;
	filtering, by the first inter-bus hub based on the at least one set of rules, second streams of records of the second segment to aggregate second data from the second data bus, wherein the at least one set of rules further identify second destinations, second sources, second segment identifiers, second inter-bus hub identifiers, second topic identifiers, second data priority levels, second data types, and second timestamps;
	storing, by the first inter-bus hub, the second data in the second partition;
relaying, by the first inter-bus hub, the first data from the first partition to one of the first destinations; and
relaying, by the first inter-bus hub, the second data from the second partition to one of the second destinations.

13. (Original)  The method of claim 12, wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system.

14.	 (Previously presented)  The method of claim 13, wherein the DMaaP system comprises a distributed streaming platform that stores and publishes the first and second streams of records.

15.	 (Previously presented)  The method of claim 12, wherein the first destinations comprise one of: 
a third data bus residing in a third segment, 
a second inter-bus hub that resides at a higher level within the hierarchical data bus system than the first inter-bus hub, or
a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub.

16.	 (Previously presented)  The method of claim 15, wherein relaying the first data to one of the first destinations further comprises:
	relaying the first data for storing in a third partition at the third data bus, 
	relaying the first data for storing in a fourth partition at the second inter-bus hub, or
relaying the first data for storing in a fifth partition at the third inter-bus hub.

17.	 (Previously presented)  The method of claim 12, wherein the partitioned log at the first inter-bus hub further comprises a third partition and a fourth partition, the method further comprising: 
	retrieving third data stored in the third partition; 
passing the third data to the first data bus for storing in a fifth partition at the first data bus;
	retrieving fourth data stored in the fourth partition; and


18.	 (Currently amended)  A non-transitory storage medium storing instructions executable by one or more network devices implementing a first inter-bus hub in a hierarchical data bus system, wherein the instructions comprise instructions to cause the one or more network devices to:
create a partitioned log comprising a first partition and a second partition;
	filter, by the first inter-bus hub based on at least one set of rules, first streams of records to aggregate first data from a first data bus residing in a first segment and coupled to the first inter-bus hub, wherein the at least one set of rules identify first destinations, first sources, first segment identifiers, first inter-bus hub identifiers, first topic identifiers, first data priority levels, first data types, and first timestamps;
	store, by the first inter-bus hub, the first data in the first partition;
	filter, by the first inter-bus hub based on the at least one set of rules, second streams of records to aggregate second data from a second data bus residing in a second segment and coupled to the first inter-bus hub, wherein the at least one set of rules further identify second destinations, second sources, second segment identifiers, second inter-bus hub identifiers, second topic identifiers, second data priority levels, second data types, and second timestamps;
	store, by the first inter-bus hub, the second data in the second partition;

relay, by the first inter-bus hub, the second data from the second partition to one of the second destinations, wherein at least one of the first data bus, the second data bus, or the first inter-bus hub comprises a Data Movement as a Platform (DMaaP) system.

19.	 (Previously presented)  The non-transitory storage medium of claim 18, wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system, and wherein the first destinations comprise one of: 
a third data bus residing in a third segment, 
a second inter-bus hub that resides at a higher level within the hierarchical data bus system than the first inter-bus hub, or
a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub.

20.	 (Original)  The non-transitory storage medium of claim 19, wherein the instructions comprise instructions to cause the one or more network devices to:
	relay the first data for storing in a third partition at the third data bus, 
	relay the first data for storing in a fourth partition at the second inter-bus hub, or
	relay the first data for storing in a fifth partition at the third inter-bus hub.

32.	 (Previously presented)  The non-transitory storage medium of claim 18, wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system.

33.	 (Previously presented)  The non-transitory storage medium of claim 32, wherein the DMaaP system comprises a distributed streaming platform that stores and publishes the first and second streams of records.

34.	 (Previously presented)  The non-transitory storage medium of claim 18, wherein the first destinations comprise one of:
a third data bus residing in a third segment, 
a second inter-bus hub that resides at a higher level within the hierarchical data bus system than the first inter-bus hub, or
a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub.

35.	 (Previously presented)  The non-transitory storage medium of claim 18, wherein the partitioned log at the first inter-bus hub comprises a third partition and a fourth partition, and wherein the instructions comprise instructions to cause the one or more network devices to:
	retrieve third data stored in the third partition; 

	retrieve fourth data stored in the fourth partition; and
pass the fourth data to the second data bus for storing in a sixth partition at the second data bus.

36.	 	(Currently amended)  One or more network devices implementing a first inter-bus hub that is coupled to a first data bus residing in a first segment and to a second data bus residing in a second segment of a hierarchical data bus system, wherein at least one the first data bus, the second data bus, and the first inter-bus hub comprises a Data Movement as a Platform (DMaaP) system, the one or more network devices comprising:
 	a memory; and
	a processing unit configured to:
create, in the memory, a partitioned log comprising a first partition and a second partition, 
filter, based on at least one set of rules, first streams of records of the first segment to aggregate first data from the first data bus, wherein the at least one set of rules identify first destinations, first sources, first segment identifiers, first inter-bus hub identifiers, first topic identifiers, first data priority levels, first data types, and first timestamps;
		store the first data in the first partition;

		store the second data in the second partition;
relay the first data from the first partition to one of the first destinations, and
relay the second data from the second partition to one of the second destinations.

37.	 (Previously presented)  The one or more network devices of claim 36, wherein the first data bus, the second data bus, and the first inter-bus hub each comprise a Data Movement as a Platform (DMaaP) system.

38.	 (Previously presented)  The one or more network devices of claim 37, wherein the DMaaP system comprises a distributed streaming platform that stores and publishes the first and second streams of records.

39.	 (Previously presented)  The one or more network devices of claim 36, wherein the first destination comprises one of: 
a third data bus residing in a third segment, 

a third inter-bus hub that resides at a lower level within the hierarchical data bus system than the first inter-bus hub.

40.	 (Previously presented)  The one or more network devices of claim 39, wherein, when relaying the first data to the first destination, the processing unit is configured to:
	relay the first data for storing in a third partition at the third data bus, 
	relay the first data for storing in a fourth partition at the second inter-bus hub, or
relay the first data for storing in a fifth partition at the third inter-bus hub.

41.	 (Previously presented)  The one or more network devices of claim 36, wherein the partitioned log at the first inter-bus hub comprises a third partition, and wherein the processing unit is further configured to:
	retrieve third data stored in the third partition, and 
pass the third data to the first data bus for storing in a fourth partition at the first data bus.
	
42.	 (Previously presented)  The one or more network devices of claim 41, wherein the partitioned log at the first inter-bus hub comprises a fifth partition, and wherein the processing unit is further configured to:

pass the fourth data to the second data bus for storing in a sixth partition at the second data bus.

Allowable Subject Matter
Claims 12-20 and 32-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 12, 18, and 36, among other things, teach a method, comprising: creating, at a first inter-bus hub in a hierarchical data bus system, a partitioned log comprising a first partition and a second partition, wherein the first inter-bus hub is coupled to a first data bus residing in a first segment and to a second data bus residing in a second segment, wherein at least one of the first data bus, the second data bus, or the first inter-bus hub comprises a Data Movement as a Platform (DMaaP) system; filtering, by the first inter-bus hub based on at least one set of rules, first streams of records of the first segment to aggregate first data from the first data bus, wherein the at least one set of rules identify first destinations, first sources, first segment identifiers, first inter-bus hub identifiers, first topic identifiers, first data priority levels, first data types, and first timestamps; storing, by the first inter-bus hub, the first data in the first partition; filtering, by the first inter-bus hub based on the at least one set of rules, second streams of records of the second segment to aggregate second data from the second data bus, wherein the at least one set of rules further identify second destinations, second sources, second segment identifiers, second inter-bus hub identifiers, second topic identifiers, second data priority levels, second data types, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449